Case 1:15-cr-00348-ERK-VMS Document 114 Filed 12/05/18 Page 1 of 10 PagelD #: 1157

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
x

 

UNITED STATES OF AMERICA,
-against- : ; 15 CR 348 (ERK)

JOVAN RENDON-REYES

Defendant.

 

SENTENCING MEMORANDUM ON BEHALF
OF DEFENDANT JOVAN RENDON-REYES

eee

Dated: New York, New York
December 5, 2018

Respectfully submitted,

RICHARD B. LIND, ESQ.
575 Lexington Avenue
New York, NY 10022

Attorney for Defendant
Jovan Rendon-Reyes
RICHARD B. LIND

ATTORNEY AT LAW
575 LEXINGTON AVENUE
4TH FLOOR
NEW YORK, N.Y. 1oO22

 

TELEPHONE (212) 888-7725
E-MAIL: rlindglindlawyer.com
WEBSITE: www.richardlindlawyer.cam

December 5, 2018

By ECF & FedEx

Hon. Edward R. Korman
United States District Judge
U.S. Courthouse

225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Jovan Rendon-Reyes
15 CR 348 (ERK)

Dear Judge Korman:

This letter is submitted on behalf of defendant Jovan Rendon-Reyes (“Jovan”),
who is scheduled to be sentenced by this Court on Wednesday, December 12, 2018. For
the reasons set forth below, we urge the Court to impose a sentence below the applicable
Guidelines range; specifically, we seek the statutory minimum sentence of fifteen years’
imprisonment.

BACKGROUND
IL JOVAN’S GUILTY PLEA

As the presentence report (“PSR”) indicates, on April 5, 2017, pursuant to a plea
agreement with the government (the “Plea Agreement”), Jovan pled guilty to Counts One
and Fourteen of a 29-count Superseding Indictment (the “Indictment”), before Magistrate
Judge Vera M. Scanlon. Count One of the Indictment alleges that between December
2004 and November 2015, Jovan, together with several brothers and relatives , namely,
co-defendants Saul Rendon-Reyes (“Saul”), Guillermina Rendon-Garcia (Guillermina”),
Francisco Rendon-Reyes, Jose Rendon-Garcia (“Jose”), Felix Rojas (“Felix”), Odilon
Martinez-Rojas (“Odilon”), Severiano Martinez-Rojas (“Severiano”), together with others,
being persons employed by and associated with what the PSR terms the “Rendon-Reyes
Trafficking Organization,” (the “Organization”), participated in the affairs of the
RICHARD B. LIND

Organization through a pattern of racketeering activity, in violation of 18 U.S.C. §§ 1961
and 1961(5). PSR 41.

Jovan also admitted to the following Racketeering Acts within Count One:

Racketeering Act 3(a), which alleges that Jovan, co-defendants Odilon and
Severiano, together with others, recruited, harbored, enticed, harbored, transported,
provided and obtained Jane Doe # 1, and did benefit financially from participation in such
acts, knowing that force, fraud and coercion would be used to cause Jane Doe # 1 to
engage in one or more sex acts, in violation of 18 U.S.C. §§ 1591(a)(1) and 1591 (a)(2);

Racketeering Act 7(a), which alleges that between June 2007 and February 2009,
Jovan, and co-defendants Odilon, Guillermina, Jose, and Felix harbored, transported,
provided and obtained by any means a person, specifically Jane Doe # 5, knowing that
force, fraud, and coercion would be used to cause Jane Doe #5 to engage in one or more
commercial sex acts , and (2) Jane Doe # 5 had not attained the age of 18 years and would
be caused to engage in one or more commercial sex acts in violation of Sections
1591(a)(1) and 1591(a)(2). |

Racketeering Act 8(a), which alleges that between November 2007 and February
2010, Jovan, and co-defendants Jose, Felix, Odilon and Severiano, recruited, enticed,
harbored, transported, etc., Jane Doe # 6, to engage in commercial sex acts, in violation of
Sections 1591(a)(1), and 1591(a)(2). PSR 1.

Count 14 charges that between June 2007 and February 2009, Jovan, and co-
defendants Guillermina, Jose, and Odilon recruited, enticed, harbored, etc., Jane Doe #5
to engage in commercial séx acts., in violation of 1591(a)(1), 1591(a)(2), 1591 (b)(1), and
1591(b)(2). PSR 2.

The Indictment also contains forfeiture allegations, to which Jovan admitted. PSR,
75, 151.

The Plea Agreement for Jovan stipulates an adjusted offense level of 40, which
carries a range of imprisonment of 292-365, and a further reduction of one level, to an
imprisonment range of 262-327 months’ incarceration in the event Jovan timely pled
guilty — which he did. See Plea Agreement at 5.!

 

' The PSR’s calculations differ to a degree. It imposes a two-level enhancement
for “vulnerable victim,” as to sex trafficking of Jane Doe # 5, see PSR {J 68-74, which is
not imposed in the Plea Agreement (see id. at 4). In addition the PSR does not deduct two
levels for global plea, unlike the Plea Agreement which does. See Plea Agreement at 5.
RICHARD B. LIND

Il. JOVAN’S ALLEGED OFFENSE CONDUCT

The PSR contains a lengthy description of “Offense Conduct” allegedly committed
by the defendants with respect to the various Jane Does, including beatings, sexual
assaults, and other violent acts. With respect to Jane Doe # 1, * the PSR’s account is
limited to an assertion that Jovan helped Odilon to prostitute Jane Doe # 1, “by providing
her with housing, condoms and lubricant, and collecting some of her proceeds in both
Atlanta in early 2005 and New York in July 2005.” PSR { 13.

The PSR states that Jovan met Jane Doe # 5 in 2007; he asked her to “elope” with
him and be his girlfriend. Soon thereafter, Jovan took her to Puebla, Mexico, and forced
her to have sex with him; she was also barred from calling her parents. Jovan allegedly
forced her to prostitute herself for the next six months. In January 2008, Jovan told Jane
Doe # 5 he was sending her to the United States; and shortly after her arrival, she was
forced to prostitute for him. Once Jovan arrived in the United States, he forced Jane Doe
#5 to continue to prostitute for him. PSR ff 24- 25.

As to Jane Doe # 6, Jovan purportedly held her son hostage to force her to
. prostitute in Guanajuato, Mexico, under Felix’s direction. In addition, Jovan allegedly
assisted Felix to smuggle her into the United States. PSR { 26.

In summary, the PSR’ contends that Jovan and other family members were
involved in an extensive sex trafficking ring, which resulted in the recruitment and
transportation of ten “Jane Does” from Mexico to the United States. PSR q 48.

Il. JOVAN’S BACKGROUND

A. ‘Personal and Family Data

Jovan was born in San Miguel, Tenancingo, Tlaxcala, Mexico, in April 1986. He is
one of five children born to the marital union between Pedro Rendon and Marianna Reyes
Parada. Jovan’s father died in 2005, apparently from diabetes complications; prior to his
demise, Pedro was a mason. Jovan’s mother (age 63) is currently incarcerated in Mexico
on related charges to the instant offense. Prior to her arrest, she was financially supported
by Jovan’s siblings. Jovan. has four siblings; three of whom -- Guillermina, Saul and
Francisco -- are incarcerated at the MDC. The fourth, Zuleica Rendon-Reyes, resides in
San Miguel, Mexico, and is married with three children. Jovan also has a maternal half-
sibling, Aledjandro Reyes, who is married with one child. According to Jovan, Alejandro
had been employed at a restaurant in the United States and was deported after the brothers
were arrested. PSR {ff 112-13.

Jovan told Probation he was raised in an intact poor household in San Miguel,
Tenancingo, Mexico. He noted that his childhood was sad, because his father was an

 

? Our summary is limited to the three Jane Does as to whom Jovan admitted in his guilty
plea.
RICHARD B. LIND

alcoholic who would physically assault Jovan’s mother. The father also physically abused
the defendant and his and his siblings twice per week. Jovan recalled that his father would
hit them with a rope, electrical cord or a.wooden stick. Jovan stated that they “were often
bruised as a result of the abuse, but the limited amount of doctors in their town prevented
them from being able to.receive medical treatment.” PSR { 114. Jovan described his
childhood home as having one room with no electricity or running water. Jd.

In addition, as detailed in the comprehensive sentencing memorandum on behalf of
defendant Felix Rojas,’ Jovan was born in the region of Tenancingo, which has been
described as the “epicenter of sex trafficking” and as “Pimp City.” Prostitution is legal in
Mexico and legal officials turn a blind eye to the industry.

Jovan was romantically involved with Sandra Estrada from 1999 to 2015; their
relationship produced one child, who lives with Ms. Estrada, is healthy, and is enrolled in
school; she is presently having difficulty supporting the child without financial support;
but she remains supportive of Jovan. From 2009 to 2013, Jovan was romantically involved
with Elma Sanchez Magana; but she ended that relationship because of Jovan’s romantic
involvement with another woman, and because she was forced to prostitute herself. Two
children, ages eight and five, resulted from this relationship. The children live with their
maternal grandmother. As Ms. Magana Sanchez is a victim of the instant offense, she is
aware of Jovan’s arrest and conviction. In 2010, Jovan became romantically involved with
a third woman, Araceli Hernandez Barbosa; who is employed by a hotel in Mexico; she is
aware of Jovan’s arrest and conviction and remains supportive of him. PSR {fj 115-17.

Jovan was raised in San Miguel and illegally emigrated to the United States on
four occasions from the age of 13 to 23, primarily for employment, but returned to Mexico
typically because of illnesses in the family. According to the ICE database, Jovan is
illegally residing in the United States, and is subject to deportation.

B. Jovan’s Health; Substance Abuse

Jovan is physically and mentally healthy. Jovan first used crack cocaine when was
fifteen, and the frequency increased to three times per weekend; this escalated to three
times per week at the time of his arrest in this case. Jovan informed that on one occasion
he was hospitalized because of an overdose for two days in Mexico in 2008; he had to
have his stomach pumped. Jovan is open to treatment. PSR {J 121-25.

C. Educational & Employment Background _

Jovan attended first through sixth grades in San Miguel. Jovan was employed with
his father as a mason and cattle farmer from age seven to twelve. As recounted in the PSR,
at age 13, Jovan immigrated to the United States at age 13, and was employed as a dish
washer in a restaurant; at age 15, he re-entered this country and was employed as a

 

3 See United States v. Felix Rojas, 15 Cr. 348 (ERK), Doc. # 112 (filed 12/4/2018), at 2-
4, and Exhibit A, 7 ,
RICHARD B. LIND

delivery person for a deli. When Jovan entered the United States illegally at age 20 and
23, he was supported by. either his sister, or his girlfriend, Elma Sanchez. For more than
seven years, prior to his arrest, Jovan was employed as a taxi driver in Tenancigo. PSR {if

126-28.

DISCUSSION
POINT ONE

JOVAN DISPUTES THE “VULNERABLE
VICTIM” ENHANCEMENTS STATED
IN THE PSR AND THE PLEA AGREEMENT

Jovan challenges portions of page 4 of the Plea Agreement, and paragraphs 64,
71, and 77 of the PSR, which advocate a two-level vulnerable victim enhancement,
pursuant to U.S.S.G. § 3A1.1.* That Section provides in part that a “ ‘vulnerable victim’
means a person (A) who is a victim of the offense of conviction [ ... ] and (B) who is
unusually vulnerable due to age, physical or mental condition, or who is otherwise
particularly susceptible to the criminal conduct.” § 3A1.1 (cmt.) n. 2. (emphasis added).

Typically in sex trafficking cases like this, the victims are unusually vulnerable
due to their homelessness, and/or dependence on drugs or alcohol. See, e.g., United States
v. Irving, 554 F.3d 64, 75 (2d Cir. 2009) (“children who were homeless and were without
parental or other appropriate guidance made them unusually vulnerable, independently of
their ages”); United States v. Royal, 442 F. App'x 794, 797-98 (4th Cir. 2011)(“You had a
couple, probably all three of the minors come, from dysfunctional families.... They were
allowed to roam and hit the streets, and one was living essentially in a dumpster
almost....The record reflects that within hours of meeting each of the victims, Royal
knowingly exploited their dependence on drugs and alcohol by supplying each victim
with alcohol, marijuana, cocaine, PCP or ecstasy. Throughout Royal's sexual exploitation
of the victims, he continued to provide drugs and alcohol. As such, Royal took advantage
of each victim's drug dependence vulnerability”); United States v. Evans, 272 F.3d 1069,
1091 (8th Cir. 2001) (victim vulnerable to sex trafficking because defendant knew she
was drug-addicted and provided her drugs); United States v. Amedeo, 370 F.3d 1305,
1317-18 (11th Cir. 2004) (teenage victim's “drug addiction rendered him unusually
vulnerable” to defendant's supplying him with cocaine). Neither of those factors obtains
here.

In addition, the “focus [should be] not on the likelihood or extent of harm to the
individual if the crime is successful, but on the extent of the individual's ability to protect
[her]self from the crime.” United States v. O'Neill, 118 F.3d 65, 75 (2d Cir. 1997); see
also United States v. McCall, 174 F.3d 47, 50-51 (2d Cir. 1998)(stressing that “[i]t is the

 

“ In the Plea Agreement, at 4, the government does not seek a two-level “vulnerable
victim” enhancement for the sex trafficking of Jane Doe # 5; by contrast, the PSR does
seek such an enhancement. PSR 71.
RICHARD B. LIND

concern over the lack of individualized findings that has given rise to the proposition that
age alone is insufficient to support the enhancement” and that victim “must be
substantially unable to avoid being a victim of the crime”). Moreover, while the sad fact
is that most of the victims in this case were poor, uneducated women from Mexico, that
does not render them unusually vulnerable. See United States v. Sabbatino, 943 F.2d 94,
103 (1° Cir. 1991)(“[AJn adjustment for vulnerable victims under U.S.S.G. § 3A1.1
would have been proper only if the young women employed as prostitutes by the
[defendants] were ‘unusually vulnerable,’ that is ‘unusually vulnerable’ given the kind of
victim that is typically involved in a Mann Act violation and that Congress aimed to
protect”).

In sum, we submit that the Plea Agreement and the PSR err in applying the §
3A1.1 two-level enhancement for the “vulnerability” of Jovan’s “victims.”

POINT TWO

JOVAN SHOULD BE SENTENCED TO'A
TERM BELOW THE GUIDELINES RANGE

A. Booker And Its Progeny

The Supreme Court held, in United States v. Booker, 543 U.S. 220 (2005), that the
mandatory nature of the United States Sentencing Guidelines violated the Sixth
Amendment. In its remedy opinion, the Court severed 18 U.S.C. §-3553(b)(1), which had
rendered the Guidelines binding on federal sentences. This left 18 U.S.C. § 3553(a) in
effect. In a series of subsequent decisions, the Supreme Court and the Second Circuit
have confirmed that under the advisory Guidelines regime, “‘a sentencing judge has very
wide latitude to decide the proper degree of punishment for an individual offender and a
particular crime.” United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008); see also
Gall y. United States, 552. U.S. 38 (2007).

Indeed, in Pepper v. United States, 562 U.S. 476 (2011), the Court twice
emphasized that a sentencing judge assumes “an overarching duty under § 3553(a) to
‘impose a sentence sufficient, but not greater than necessary’ to comply with the
sentencing purposes set forth in § 3553(a){2).” Jd. at 491. See also United States v.
Dorvee, 604 F.3d 84, 93 (2d Cir. 2010) (“[u]nder §3553(a)’s ‘parsimony clause,’ it is the
sentencing court’s duty to ‘impose a sentence sufficient, but not greater than necessary to
comply with the specific purposes set forth’ at 18 U.S.C. §3553(a)(2)”)(quoting United
States v. Samas, 561 F.3d 108, 110 (2d Cir. 2009)). ,

As our Circuit explained in Dorvee,

[e]ven where a district court has properly calculated the
Guidelines, it may not presume that a Guidelines sentence
is reasonable for any particular defendant, and accordingly,
must conduct its own independent review of the §3553(a)
RICHARD B. LIND

sentencing factors. See [United States v.] Cavera, 550 F.3d
[180,]189 [(2d Cir. 2008) (en banc)].

604 F.3d at 93.

In short, the foregoing precedents make plain that, post-Booker, sentencing courts
retain their discretion to depart or vary from the Guidelines. As this Court is undoubtedly
aware, certain key principles have emerged: robotic adherence to the Guidelines has been
replaced by nuanced, individualized assessment, guided by the factors set out in Section
3553(a). The touchstone is reasonableness, informed by the statutory command that a
sentence should not be greater than necessary to achieve its purpose. Finally, and perhaps
most critically, the Guidelines are not presumed to be reasonable, and a sentence below
the Guidelines range is plainly not defective.

B. Principal Factors Warranting A Below-Guidelines Sentence

There are a few principal reasons why, we submit, a sentence of 15 years’
imprisonment is warranted here. First, Jovan, and his co-defendant brothers, endured a
very difficult childhood in Mexico. As noted above, Jovan’s father was an alcoholic who
would physically assault Jovan’s mother; the father also physically abused the defendant
and his siblings twice per week. Jovan recalled that his father would hit them with a
rope, electrical cord or a wooden stick. Jovan stated that they “were often bruised as a
result of the abuse.” PSR { 114. See e.g., United States v. Armstrong, 2008 WL 5459177,
at *2 (E.D.N.Y. Dec. 22, 2008)(sentencing defendant to half the Guidelines range, where
court observed that “[t]he offense is serious. The defendant was a member of a gang that
disturbed the peace and threatened the safety of a public housing project. [But]
Armstrong's childhood was affected by inadequate parental control.”); see also United
States v. Petit, 09 CR 455 (IBW), 2010 WL 1727822, at *2 (E.D.N.Y. Apr. 9,
2010)(imposing probation instead of Guidelines range of 27-33 months, where court
found that “the offense is a serious one, the defendant is a peaceable, well-motivated
young man, who has tried to make the best of a bad childhood. Defendant had abusive
parents, and was raised in various foster homes from the age of six’).

In addition, as a consequence of very difficult economic circumstances, Jovan
was virtually forced to leave school after the sixth grade, because his parents could not
afford even meager school-related expenses. After he was 13, Jovan Ulegally immigrated
to the United states on a number of occasions, to be able to hold menial jobs.

Second, this Court should also consider Jovan’s post-arrest rehabilitation at the
MDC, which even in the mandatory-Guidelines era was a valid ground for a departure
from the otherwise applicable Guidelines range. See United States v. Maier, 975 F.2d
944, 946-48 (2d Cir. 1992); United States v. Williams, 65 F.3d 301, 305 (2d Cir. 1995).
These decisions recognized that a defendant's “awareness of [his] circumstances and the
demonstrated willingness to act to achieve rehabilitation, thereby benefitting the
individual and society” could warrant a downward departure. Maier, 975 F.2d at 948.
RICHARD B. LIND

Moreover, rehabilitation is highly relevant to several of the factors a sentencing
court is required to consider when imposing sentence. See Pepper, at 492; see also 18
U.S.C. § 3553(a) (listing factors a court must consider when imposing sentence). Post-
arrest conduct “constitutes a critical part of the ‘history and characteristics! of a defendant
that Congress intended sentencing courts to consider,” Pepper, at 492. quoting §
3553(a)(1)). In addition, this conduct “sheds light on the likelihood that [the defendant]
will engage in future criminal conduct, a central factor that district courts must assess
when imposing sentence.” Jd. ; see also § 3553(a)(2)(B)-(C); Williams, 65 F.3d at 308.

Further, a defendant's efforts and attitude toward rehabilitation will necessarily
inform the sentencing court's duty to “provide the defendant with needed educational or
vocational training ... or other correctional treatment in the most effective manner.” §
3553(a)(2)(D). In short, a defendant's post-arrest rehabilitation “bears directly on the
District Court's overarching duty to ‘impose a sentence sufficient, but not greater than
necessary’ to serve the purposes of sentencing.” Pepper, at 493 (quoting § 3553(a)).

In addition, a defendant's efforts and attitude toward rehabilitation will necessarily
inform the sentencing court's duty to “provide the defendant with needed educational or
vocational training ... or other correctional treatment in the most effective manner.” §
3553(a)(2)(D). Finally, a defendant's post-arrest rehabilitation “bears directly on the
District Court's overarching duty to ‘impose a sentence sufficient, but not greater than
necessary’ to serve the purposes of sentencing.” Pepper, at 1243 (quoting § 3553(a)); see
also United States v. Zimmerman, 10 CR 598 (JG), 2012 WL 3779387, at *7 (E.D.N.Y.
June 19, 2012).

Here, there can be little argument that Jovan has been rehabilitated at the MDC,
where he has been incarcerated since June 2016. Among others, Jovan has completed the
following educational courses: Pre-Trial and Health Education Program. PSR q 119. In
addition the PSR states that “[n]o disciplinary history exists for the defendant.” Jd

Third, Jovan is genuinely remorseful about his conduct. He pleaded guilty to
Counts One and Fourteen rather than proceed to trial. His action demonstrates acceptance
of responsibility and maturity.
Case 1:15-cr-00348-ERK-VMS Document 114 Filed 12/05/18 Page 10 of 10 PagelD #: 1166
RICHARD B. LIND

CONCLUSION

In sum, for the foregoing reasons, we submit that this Court should impose a
sentence of 15 years’ imprisonment.

Respectfully submitted,
i br i .
| Richard B. kind
cc: All Counsel (by ECF)

Probation Officer Patricia A. Sullivan (by email)

 
